
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.24


INTERIM CHIEF EXECUTIVE OFFICER AGREEMENT


This Agreement ("the Agreement") is entered into on 11/13/2002 (the "Effective
Date") between Universal Access Holdings, Inc. ("Company") and Lance B. Boxer
("CEO").

1.    SERVICES; PLACE OF PERFORMANCE; TERM

1.1    Scope of Services.    CEO will perform the services ("Services")
described in the Task Orders executed by the parties and attached hereto as
Exhibit A.

1.2    Place of Performance.    CEO shall perform Services primarily at
Company's affiliates' office in Chicago, Illinois and such other locations as
CEO deems reasonable and appropriate. CEO may be required to travel on Company
business during the Term at the Company's expense.

1.3    Term.    Unless terminated earlier in accordance with this Agreement, the
term of this Agreement shall be six months, beginning on the Effective Date (the
"Term").

2.    PAYMENT

2.1    Payment.    Company will pay CEO in the amounts and in accordance with
the arrangements specified in each Task Order. CEO shall not be eligible for any
other payments or benefits other than those specifically provided in the Task
Order. First month's payment will be paid in advance.

2.2    Invoicing.    Except as otherwise set forth in a Task Order, CEO will
invoice the Company semi-monthly for the Services. Company will pay the amounts
properly invoiced as soon as administratively possible, but in no event later
than five (5) business days following Company's receipt of the invoice.

2.3    Expenses.    Company will promptly reimburse CEO for all reasonable
business expenses incurred by CEO in connection with the Services in accordance
with Company's business expense reimbursement policy as it may exist from time
to time subject to receipt by Company of proper documentation of the expenses.

3.    WARRANTIES

3.1    CEO warrants that (a) he will perform the Services hereunder in a
professional and workmanlike manner utilizing reasonable care, prudence and
skill, and (b) CEO will be the only individual providing the Services hereunder
to Company.

3.2    Company's representative signing this Agreement is properly authorized to
bind Company to all of the obligations contained in this Agreement and any
attached Task Order.

4.    TERMINATION

4.1    Termination by CEO.    CEO may terminate this Agreement for any reason,
or no reason, upon thirty (30) days prior written notice to the Company,
provided that this Agreement shall automatically terminate without notice upon
(i) expiration of the Term, or (ii) CEO's death or disability. "Disability"
shall mean that the CEO is no longer able to fully perform the Services in
accord with this Agreement as determined by the Company's Board of Directors in
good

1

--------------------------------------------------------------------------------

faith. In the event of a termination by CEO or the CEO's death or disability,
Company will pay CEO for all Services rendered and reasonable expenses (to the
extent such expenses would otherwise be reimbursable) incurred by CEO prior to
the termination of the Agreement, and otherwise will have no further obligations
hereunder.

4.2    Termination by Company.    The Company may terminate this Agreement for
any reason, or no reason, upon thirty (30) days prior written notice to the CEO.
If Company terminates this Agreement for any reason whatsoever prior to the
expiration of the Term, Company shall pay to CEO all payments which would have
been due through the end of the thirty day notice period, shall pay CEO for all
reasonable expenses incurred by CEO up to the date of such termination notice
and the stock options which would have vested during the thirty day notice
period shall vest immediately. If the Company hires a chief executive officer
during the Term and terminates CEO, the Company shall pay to the CEO all
payments which would have been due through the end of the thirty day notice
period, shall pay CEO for all reasonable expenses incurred by CEO up to the date
of such termination notice and the stock options which would have vested had the
CEO remained engaged through the end of the Term shall vest immediately.

4.3    Survival.    The terms of Sections 3 through 7 and Exhibit B will survive
the termination or expiration of this Agreement for any reason to carry out
their intended effect.

5.    INDEPENDENT CONTRACTOR RELATIONSHIP

5.1    CEO will undertake the Services to be performed hereunder as an
independent contractor. CEO will determine the manner and method of the
performance of the Services, and Company's general right to direct the Services
will not make CEO, or his agents, or personnel, the agents or employees of
Company. The provision of Services under this Agreement will not result in any
partnership, joint venture, or trust relationship between CEO and Company. As an
independent contractor, CEO shall not participate in any employee benefit plan,
program or policy, including vacation. Notwithstanding anything to the contrary
herein, CEO will owe those duties of care and loyalty to the Company as would be
owed by a person serving as a chief executive officer of a company organized
under Delaware law.

5.2    CEO recognizes and acknowledges that he is free from control or direction
over the performance of his services, both under this Agreement and in fact.

6.    INTELLECTUAL PROPERTY; CONFIDENTIALITY

6.1    The provisions of Exhibit B are hereby incorporated herein and made a
part hereof.

6.2    The parties have executed a confidentiality and non disclosure agreement
on the Effective Date whose terms shall be incorporated herein and made a part
hereof. To avoid doubt, the parties to such agreement are CEO and Company.

7.    GENERAL PROVISIONS

7.1    Indemnification.    Company shall indemnify CEO to no lesser an extent
than if CEO was an executive officer of Company and to the maximum extent
permitted under Company's By-Laws. CEO shall be made a named insured on a
commercially reasonable policy of directors and officers liability insurance,
including employment practices liability insurance, which shall be satisfied by
adding CEO to Company's existing policy if possible.

2

--------------------------------------------------------------------------------

7.2    Non-Solicitation.    During the Term of this Agreement, and for a period
of one year thereafter, CEO will not, directly or indirectly, on behalf of
himself or as a partner or as an officer, director, employee, agent, consultant
or shareholder of any other entity or person, or as a trustee, fiduciary or
other representative of any other person or entity, induce, or attempt to induce
any employee of Company or its affiliates to leave the employ of Company or its
affiliates, or in any way interfere with the relationship between any such
employee and Company or its affiliates.

7.3    Severability.    If any term or provision of this Agreement is found by a
court of competent jurisdiction or by an arbitrator to be invalid, illegal or
otherwise unenforceable, such finding will not affect the other terms or
provisions of this Agreement or the whole of this Agreement, but such term or
provision found to be invalid, illegal or otherwise unenforceable will be deemed
modified or narrowed to the extent necessary to conform to the court's or
arbitrator's ruling to render such term or provision enforceable, and the rights
and obligations of the parties will be construed and enforced accordingly,
preserving to the fullest extent permissible the intent and agreements of the
parties set forth in this Agreement.

7.4    Notices.    Any notice or other communication given pursuant to this
Agreement must be in writing and will be effective when delivered personally to
the party for whom intended, or when signed for by that person (or that person's
authorized representative) if delivered by messenger or express courier service
or by certified or registered United States mail, or five (5) days following
deposit of the same into the United States mail, first class postage prepaid,
provided that in each case other than personal delivery the notice is addressed
and sent to such party at the address set forth above or when sent by confirmed
telex or facsimile if sent during normal business hours of the recipient, if
not, then on the next business day. The addresses and facsimile numbers for the
parties are as listed on the signature page or as changed by ten (10) days
advance written notice to the other party.

7.5    Complete Agreement.    This Agreement including Task Orders executed
hereunder (which are incorporated herein and made a part hereof) sets forth the
entire understanding between the parties with respect to the performance of the
Services and the subject matter of this Agreement, and supersedes all prior and
contemporaneous agreements, arrangements, correspondence, requests for
proposals, proposals, and communications, whether oral or written, with respect
to the performance of the Services or the subject matter of this Agreement.

7.6    Governing Law.    This Agreement will be governed by and construed in
accordance with the internal laws of the State of Illinois without giving effect
to any choice-of-law rules that may otherwise require application of the laws of
another jurisdiction and any action brought shall be in the federal or state
courts of Cook County, Illinois.

7.7    Legal and Equitable Remedies.    Company shall have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that Company may have for a breach of this Agreement by CEO.

7.8    Assignment.    Neither this Agreement nor any interest herein nor any
claim arising under or in connection with or relating to this Agreement may be
assigned by CEO without Company's prior written consent, and any attempted
assignment without such consent will be void. Company may not assign this
Agreement without CEO's consent.

7.9    Successors.    This Agreement will inure to the benefit of and will be
binding upon the parties, their respective successors and permitted assignees
and transferees, unless otherwise provided in this Agreement.

3

--------------------------------------------------------------------------------




7.10    Amendments.    The terms and conditions of this Agreement may not be
amended, changed, modified, supplemented or waived without the signature of each
party. No waiver of any breach, delay or default under this Agreement will
constitute a waiver of any other or subsequent breach, delay or default
hereunder, whether similar or not.

COMPANY   LANCE B. BOXER
By
 
/s/ ROLAND VAN DER MEER

--------------------------------------------------------------------------------


 
/s/ LANCE B. BOXER

--------------------------------------------------------------------------------

Name:   Roland Van der Meer

--------------------------------------------------------------------------------

        Title:   Board Member

--------------------------------------------------------------------------------

       
Address:
 
 
 
Address:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Facsimile Number:       Facsimile Number:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

EXHIBIT A

TASK ORDER

        Task Order under Interim CEO Agreement (the "Agreement") with Universal
Access Holdings, Inc. dated 11/13/02.

Description of Services:

        Lance B Boxer will be named as the Interim CEO of Company reporting to
the Board of Directors of Company and, except as specifically provided in the
Agreement, shall have such duties and responsibilities as are normally
associated with the position of Chief Executive Officer, including but not
limited to signing as Chief Executive Officer all of the Company's filings with
the Securities and Exchange Commission and such other duties and
responsibilities as may be reasonably assigned by the Board of Directors of
Company. In performing these services, CEO will owe those duties of care and
loyalty to the Company as would be owed by a person serving as a chief executive
officer of a company organized under Delaware law. These services shall be
rendered on a substantially full-time basis. CEO shall be permitted to engage in
outside activities which do not materially interfere or conflict with his
responsibilities to Company. Company will use its best efforts to have CEO
become a member of the Board of Directors.

Compensation:

        During the Term, CEO shall be paid a consulting fee of $55,000 per month
(partial months, if any, to be pro rated based on the number of days engaged
during such month over the number of days in any such month). First month's
services will be paid in advance on the first day of services provided. Other
than expense reimbursements, CEO shall not receive any additional compensation
or benefits from Company or its affiliates.

        CEO shall be granted an option to purchase 500,000 shares of the
Company's common stock pursuant to the Company's current plan. The right to
exercise this option shall vest at the rate of 1/6th of such option at the end
of each month of service, such that such right shall vest in full upon the date
which is exactly six months after the Effective Date.

        CEO shall be granted an option to purchase 100,000 shares of the
Company's common stock as a milestone-based "special grant". The right to
exercise this option shall vest in full upon the earlier of the Company's
attaining the following milestones, or sooner, at the discretion of the
Company's Board of Directors: (a) CEO, or (b) Financial Plan. [LIST MILESTONES].

        All Options granted hereunder shall be granted as soon as practicable
after the Effective Date at an exercise price per share of the fair market value
on such grant date. After the right to exercise has vested, CEO will
have      years thereafter within which to exercise any such vested option.

COMPANY   LANCE B. BOXER
By:
 
/s/ ROLAND VAN DER MEER

--------------------------------------------------------------------------------


 
/s/ LANCE B. BOXER

--------------------------------------------------------------------------------

Name:   Roland Van der Meer

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

   

5

--------------------------------------------------------------------------------

EXHIBIT B

INTELLECTUAL PROPERTY

A.    No Use of Name or Trademarks.    Neither party will utilize the names or
trademarks of the other in connection with any advertising, marketing or
promotion of any kind without obtaining the other party's prior written consent.

B.    Company Work Product.    Company retains all right, title and interest in
and to all software, programming documentation, technical ideas, concepts,
know-how, inventions, discoveries, improvements, techniques, notes, models,
writings, reports, formulas, specifications, memoranda, computer source code and
documentation and other data and all related intellectual property rights,
created, conceived and developed by Company prior to the commencement or during
the pendancy of this Agreement (the "Company Prior Technology"). All right,
title, and interest in and to all derivative works, enhancements, extensions and
modifications of or related to Company Prior Technology or other products
developed in whole or in part by Company, including without limitation all
intellectual property rights therein (the "Company Developed Technology") shall
be the sole property of Company whether developed by Company, CEO or any other
party in performing the Services or otherwise.

C.    CEO Work Product.    CEO retains all right, title and interest in and to
all software, programming documentation, technical ideas, concepts, know-how,
inventions, discoveries, improvements, techniques, notes, models, writings,
reports, formulas, specifications, memoranda, computer source code and
documentation and other data and all related intellectual property rights,
originated, developed or owned by CEO or his agents prior to the commencement of
this Agreement (the "CEO Prior Technology"). All right, title, and interest in
and to all derivative works, enhancements, extensions and modifications of or
related to CEO Prior Technology developed in whole or in part by CEO, including
without limitation all intellectual property rights therein (the "CEO Developed
Technology") shall be the sole property of CEO. All ideas, know-how, techniques
or other intellectual property rights originated or developed by CEO, excluding
Company Prior Technology and Company Developed Technology, developed by CEO
during the term of the Agreement for work not performed under this Agreement
shall be the sole property of CEO. CEO will notify Company of any CEO Prior
Technology or CEO Developed Technology which CEO uses in the performance of this
Agreement.

D.    INVENTIONS AND DATA RIGHTS

D.1    CEO agrees that all notes, models, writings, reports, formulas,
specifications, memoranda, computer source code and documentation and other data
prepared and/or produced by CEO in the performance of this Agreement and which
are or which relate to Company Prior Technology or Company Developed Technology
and all derivative works thereof are works made for hire and are assigned to and
shall become the sole property of Company, including all rights therein of
whatever kind or nature, and CEO and Company agree not to disclose same to any
other person, firm or corporation. Upon termination of his work on the project,
or upon the termination or expiration of this Agreement, CEO agrees to promptly
deliver to Company all documents and other records that relate to the business
activities of Company, and all other materials which belong to Company.

D.2    CEO assigns to Company as its exclusive property, his entire right, title
and interest in those inventions, innovations or ideas developed or conceived by
him directly related to and during the term of CEO's work for the Company, which
inventions, innovations or ideas are or relate to Company Prior Technology or
Company Developed Technology, or result from work by CEO in the performance of
this Agreement. All rights, title and interest in such inventions shall be
vested in Company immediately upon such development or conception. CEO further
agrees that, when requested, CEO will, at Company's expense, sign all papers,
take all rightful oaths, and do all acts which may be necessary, desirable or
convenient for securing and maintaining the patents,

6

--------------------------------------------------------------------------------




copyrights and legal protection for such inventions or innovations in any and
all countries and for vesting title in Company, its successors, assigns, and
legal representatives or nominees. The foregoing shall include, without
limitation, any information, computer programs, software or other associated
intangible property, network configuration, formulae, product, device, system,
technique, drawing, program or process which is a trade secret. CEO agrees to
fully cooperate with Company in protecting the value and secrecy of any such
trade secret, and further agree to execute any and all documents Company deems
necessary to document any such assignment to Company. CEO will appoint Company
as CEO's attorney-in-fact to execute any documents Company may deem necessary
that relate to any such trade secret or assignment thereof to Company.

7

--------------------------------------------------------------------------------



QuickLinks


INTERIM CHIEF EXECUTIVE OFFICER AGREEMENT
